           Case 1:19-mc-00593-VSB Document 46 Filed 09/14/20 Page 1 of 2



      quinn emanuel            trial lawyers | washington, dc
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (213) 443-3615

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                            kristintahler@quinnemanuel.com



September 14, 2020

VIA ELECTRONIC FILING

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:     Ex Parte Application of Gulf Investment Corporation: Case No. 1:19-mc-00593

Dear Judge Broderick:

        We write to provide an update to the August 28, 2020 letter (“August 28 Letter”) (ECF
42) that Petitioner Gulf Investment Corporation (“GIC”) and intervenors The Port Fund L.P. and
Port Link GP Ltd. (collectively, “Port Fund Entities”) jointly submitted regarding an ongoing
proceeding in the Cayman Islands initiated by GIC and certain other limited partners of the Port
Fund (collectively, “Limited Partners”) against the Port Fund Entities, which seeks disclosure of
information and documentation from the Port Fund Entities pursuant to Section 22 of the Cayman
Islands Exempted Limited Partnership Law (“Section 22 Proceeding”).

        In the August 28 Letter, the parties (1) updated Your Honor on a hearing (“Hearing”) that
the Cayman court had recently conducted in the Section 22 Proceeding; and (2) appended copies
of (a) the transcript from the Hearing (ECF 42-1); and (b) an agreed order, signed and sealed by
the Cayman court on August 28, 2020 (“Order”) (ECF 42-2), which specified that the Port Fund
Entities would, by 4:00 pm on September 10, 2020, disclose to the Limited Partners information
and documentation set forth therein. The Order was substantively in the form which the Port Fund
Entities had sought that the Cayman court should make. Indeed, it was drafted by the Port Fund
Entities, at the Cayman court’s direction. The Cayman court did not make orders in relation to
certain further categories of documents, as the Port Fund Entities promised during the course of
the Hearing voluntarily to make provision of those further documents (“Promised Disclosure”).

        On September 10, 2020, shortly after the expiration of the time at which the Port Fund
Entities were obliged to serve the information and documentation under the Order and pursuant to
the Promised Disclosure, the Port Fund Entities unexpectedly served upon the Limited Partners

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
            Case 1:19-mc-00593-VSB Document 46 Filed 09/14/20 Page 2 of 2




The Honorable Vernon S. Broderick
September 14, 2020


(1) a Notice of Appeal of the Order, dated September 10, 2020 (“Notice of Appeal”);1 and (2) a
Summons for a Stay of Execution of the Order, pending determination of the Port Fund Entities’
appeal, dated September 10, 2020, along with supporting documents (collectively, “Stay
Application”).2

         Under Cayman law, there is an automatic right of appeal against final orders that can be
exercised within 14 days of the date of the order (which is what the Port Fund Entities have done).
However, in circumstances such as the present, where parties (1) make representations to the court
that they will produce certain information and documentation voluntarily, without the need for
such information and documentation to be included in a court order; and (2) actually draft the order
in relation to additional information and documentation that they say they will provide pursuant to
that court order, one would not normally expect that court order to be appealed, much less for the
appeal to be served minutes after the expiration of the agreed deadline in the order for production
of the information and documentation. Furthermore, an application for a stay of execution of an
order does not automatically relieve the party requesting the stay of the obligations under the
relevant order. Nevertheless, upon the filing of the Stay Application, the Port Fund Entities did not
make the disclosures set forth in the Order, effectively availing themselves of the benefit of a stay
pending the determination of the Stay Application.

        Although the Port Fund Entities were a party to the August 28 Letter to the Court regarding
the Order they are now appealing, and with which they are refusing to comply, they did not advise
either the Court or GIC (or the Cayman court at the Hearing at which the Order was discussed) of
their intentions to appeal (and/or to fail to provide the Promised Disclosure), either then or
subsequent to the Letter’s filing, despite the Court’s apparent interest in the Order. If Your Honor
would find further discussion of the Section 22 Proceeding useful, we stand ready to appear at a
conference.

          Thank you for your consideration.

Respectfully submitted,



Kristin N. Tahler


cc.       Kathy Chin, Esq.
          Sarah Gilbert, Esq.
          Crowell & Moring LLP (via ECF)


1
      A true and correct copy of the Notice of Appeal is annexed hereto as Exhibit A.
2
      A true and correct copy of the Stay Application is annexed hereto as Exhibit B.



                                                           2
